17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Omar INDOOSI, Petitioner Appellant,v.DEPARTMENT OF CORRECTIONS, Respondent Appellee.
No. 93-7034.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1994.Decided Feb. 9, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Omar Indoosi, appellant pro se.
Linwood Theodore Wells, Jr., Asst. Atty. Gen., Richmond, VA, for appellee.
E.D.Va.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders granting Respondent's motion to dismiss, denying relief on his 28 U.S.C. Sec. 2254 (1988) petition, and denying his motion for reconsideration under Fed.R.Civ.P. 59(e).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Indoosi v. Department of Corrections, No. CA-93-7-R (E.D. Va.  Aug. 6, 1993;  Sept. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.